Citation Nr: 0814968	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  97-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a Memorandum Decision of the United States Court 
of Appeals for Veterans Claims (Court) dated in November 2007 
that vacated and remanded a July 2005 Board decision that 
denied service connection for PTSD.  

This case originally came to the Board from a May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. Jurisdiction over the 
veteran's claims folder was transferred to the Wilmington, 
Delaware RO in August 2001.

The veteran testified before a hearing officer at the RO in 
March 1996.  A transcript of the veteran's hearing has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In the Memorandum Decision, the Court found the Board 
"failed to mention" several documents in the record 
reflecting diagnosis of PTSD.  The Court noted that one such 
document was a discharge instruction on a VA medical record, 
clearly noting a PTSD diagnosis.  The Board notes that the 
record discussed by the Court appears to be a July 1997 
discharge summary from Brecksville VAMC.  The Axis I 
diagnoses include Heroine dependency, History of migraine, 
Cocaine dependency, PTSD and Borderline personality disorder.   

It is unclear whether there are additional records reflecting 
the basis for this diagnosis.  However, it appears that the 
veteran was a resident at a VA domiciliary beginning in 
September 1996 or thereabouts.  Complete medical records, 
including, but not limited to group/individual counseling 
notes, psychiatric evaluations and physical examination 
reports for the period in question should be obtained and 
associated with the claims folder.  In addition, the RO/AMC 
should attempt to obtain any additional psychiatric notes 
associated with the April 1997 VA hospitalization which 
resulted in the diagnosis of PTSD.  

A review of the claims folder reveals that several attempts 
by VA to obtain the veteran's service treatment records have 
met with only limited success.  Likewise, the veteran's 
efforts to obtain additional records have not been fruitful.

In its 2005 decision, the Board noted that even if it were 
conceded that the veteran was raped in service, the fact 
remains that the veteran has not, at any time, carried a 
diagnosis of PTSD.  The Board finds that an examination would 
be helpful under the present circumstances, considering the 
veteran's contentions about being raped prior to and in 
service, and the varying medical opinions of record as to 
whether the veteran has PTSD due to such a stressor in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

2.  The RO/AMC should request complete 
medical records, including, but not 
limited to group/individual counseling 
notes, psychiatric evaluations and 
physical examination reports for the 
period when the veteran was a resident at 
a VA domiciliary beginning in September 
1996 or thereabouts.  Further, any 
additional VA psychiatric treatment 
records be obtained, particularly any 
records related to the diagnosis noted in 
the April 1997 discharge summary.  

2.  The veteran should undergo a VA 
psychiatric examination to clarify 
whether she has PTSD related to the 
stressor of being raped as described 
during service.  The examiner should 
indicate to what extent, any diagnosed 
PTSD is the result of claimed physical 
and sexual abuse by her stepfather (see 
March 1994 service personnel records and 
June 1997 VA nursing assessment).  The 
examiner should discuss the other 
psychiatric diagnoses of record.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the in-service stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  Adequate 
reasons and bases for any opinion 
rendered must be provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



